PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hafellner et al.
Application No. 16/315,551
Filed: 31 Mar 2019
For: Movable Platform with a Deformable Main Body for the testing of collisions or near-collision situations
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.313(a), filed May 13, 2021, requesting withdrawal of the above-identified application from issue.	

The petition is dismissed because it is moot.

A review of the file record discloses that the above identified application has been withdrawn from issue via e-petition filed on May 13, 2021.

Inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.



/TERRI S JOHNSON/Paralegal Specialist, OPET